Citation Nr: 1314236	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  06-22 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) in the year prior to the date of his claim for an increased rating for a service connected psychiatric disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1997 to January 2002.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied an increased rating for the Veteran's service-connected obsessive compulsive disorder with depression (psychiatric disability), then rated 30 percent disabling.

In July 2008 and February 2010, the Board remanded the Veteran's case to the RO for further development, including adjudication of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In the Introduction to its August 2011 decision, the Board noted that there was no evidence that the claim for a TDIU had been adjudicated.  However, given that the Board was granting an increased 100 percent rating for obsessive compulsive disorder with depression for the entire appeal period, the claim for a TDIU was moot.  The Board granted an increased 100 percent rating for obsessive compulsive disorder with depression and dismissed the claim for a TDIU.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand the appellant and the VA General Counsel noted that the Board assigned a 100 percent rating for the Veteran's service-connected psychiatric disability "throughout the appeal period" and "appropriately" did not assign an effective date for that rating.  See Joint Motion at page 1.  The parties agreed the decision left open the question of whether the evidence supported the grant of a TDIU during the 1-year period prior to the date of the claim for increase.   38 C.F.R. § 3.400(o) (2012).

In September 2012, the Court vacated and remanded that portion of the Board's decision that dismissed the claim for TDIU.

In an October 2011 rating decision, the RO effectuated the Board's August 2011 decision, and granted a 100 percent rating for the Veteran's psychiatric disability, effective February 16, 2005.

The appeal is REMANDED to the RO.  The Veteran will be advised if further action is required on his part.


REMAND

As noted, the RO has not yet adjudicated the Veteran's entitlement to TDIU during any period of the appeal.  The Joint Motion requires adjudication of the question of entitlement to TDIU during the year prior to the Veteran's claim for an increased rating for his psychiatric disability.  See 38 C.F.R. § 3.400(o) (2012).  

In argument submitted to the Board, the Veteran's representative stated that the date of the Veteran's claim for increase was March 8, 2005 and contended that TDIU should be granted effective March 8, 2004.  The Board notes; however, that the Veteran underwent VA hospitalization for treatment of this disability on February 16, 2005, and that the date of admission for VA hospitalization is potentially the date of claim.  38 C.F.R. § 3.157(b)(1) (2012).

The Veteran is entitled to an initial review by the RO of the question of his entitlement to TDIU in the year prior to the date of his claim.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346-48 (Fed.Cir.2003) (interpreting 38 U.S.C.A. § 7104(a) (West 2002)); see also Gardner v. Shinseki, 22 Vet. App. 415, 418, footnote 2 (2009) (casting doubt on the ability of the Board to decide a question in the first instance that was not initially considered by an agency of original jurisdiction).

Accordingly, the appeal is REMANED for the following:

1.  Adjudicate the Veteran's entitlement to TDIU in the year prior to his claim for an increased rating for his service connected psychiatric disability.  

2.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




